Citation Nr: 1122069	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970, and was awarded a Vietnam Service Medal for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA), Huntington, West Virginia, Regional Office (RO), which denied service connection for a left knee injury.  The Veteran disagreed with such decision and subsequently perfected the appeal.   

In September 2006, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.      

The Board issued a decision in January 2007, in which it denied service connection for residuals of a left knee injury.  The Veteran appealed the Board's January 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2007 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action concerning the claim for entitlement to service connection for residuals of a left knee injury.  Specifically, the Court directed the Board to obtain service personnel records and discuss whether VA has satisfied its duty to assist the Veteran, including whether the evidence of record is sufficient to trigger VA's duty to provide a medical examination or opinion under 38 C.F.R. § 3.159.

In April 2008 and August 2010, the Board remanded the service connection claim for residuals of a left knee injury to the AMC/RO for additional development, including obtaining the Veteran's service personnel records, obtaining any outstanding treatment records from Camp Lejeune regarding the Veteran's left knee injury in the summer of 1969, and providing a VA examination regarding the etiology of his left knee disability.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2008 and August 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative joint disease of the left knee with status-post arthrotomy. 

2.  The Veteran reports that he sustained a left knee injury in-service while wrestling with a fellow service member during training, and such statements are consistent and credible with the Veteran's service.  

3.  The preponderance of the competent and credible evidence shows no nexus between the Veteran's current left knee disability and his service; and arthritis of the left knee was not exhibited within the first post-service year.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or aggravated by service, and arthritis of the left knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by October 2003, June 2008, and August 2010 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In a June 2008 attachment to the notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  While the June 2008 and August 2010 letters were issued after the initial rating decision in December 2003, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2008 and August 2010 notice letters were issued, the Veteran's claim was readjudicated in the March 2011 Supplemental Statement of the Case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, service personnel records, post-service VA and private medical records, a response from the National Personnel Records Center (NPRC) that clinical records from Camp Lejuene, North Carolina, dated 1969 were not available, and statements submitted by or on behalf of the Veteran, including a statement from the Veteran's wife.  As noted, in September 2006, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.  

Further, as noted, in April 2008 and August 2010 remands, the Board remanded the claim to the AMC/RO for additional development, including obtaining the Veteran's service personnel records, obtaining any outstanding treatment records from Camp Lejeune regarding the Veteran's left knee injury in the summer of 1969, and providing a VA examination regarding the etiology of his left knee disability.  The Veteran's service personnel records were obtained and associated with the claims folder.  In a September 2010 VA Request for Information, the NPRC informed VA that clinical records from Camp Lejuene, North Carolina, dated 1969 were not available.  The AMC/RO issued a formal finding that such records were unavailable.  See November 2010 VA Memorandum.  In a November 2010 notice letter, the AMC/RO indicated that it attempted to obtain the clinical records from Camp Lejuene, North Carolina, regarding the left knee injury dated 1969 from NPRC but these records were not available.  The AMC/RO requested that the Veteran provide such records if in his possession.  The Veteran did not respond to the request.  Further, the Veteran was afforded a VA examination to include an opinion regarding the etiology of his left knee disability in October 2009.  The Veteran has not argued that the VA medical opinion is inadequate, and review of such opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the October 2010 VA opinion is adequate to decide the claim on the merits as the reviewer relied on review of all evidence of record, including the Veteran's statements and contentions, STRs, and post-service medical records.   

Therefore, as the AOJ attempted to obtain any outstanding treatment records from Camp Lejeune regarding the Veteran's left knee injury in the summer of 1969, obtained the service personnel records, and obtained a medical opinion regarding the etiology of the left knee disability, the Board finds that the AOJ substantially complied with the April 2008 and August 2010 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria and Analysis of the Service Connection Claims

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current left knee disability, diagnosed as degenerative joint disease of the left knee with status-post arthrotomy (see October 2009 VA Joints Examination Report), meeting the threshold requirement for a service connection claim.  

The Veteran seeks service connection for residuals of a left knee injury, to include degenerative joint disease of the left knee, which he maintains was a result of his active duty service.  The Veteran claims that he injured his left knee while wrestling with a fellow service member and received treatment for the left knee injury at Camp Lejuene in 1969.  See August 2003 "Statement in Support of Claim," VA Form 21-4138; October 2003 "Statement in Support of Claim," VA Form 21-4138; April 2006 Hand-Written Statement from the Veteran's Wife; September 2006 Board Hearing Transcript; October 2009 VA Joints Examination Report.  His DD-214 indicates that his military occupational specialty was a communications center man, and his service personnel records indicate that he served at Camp Lejeune, North Carolina in 1969.  Review of the Veteran's STRs is negative for complaints, treatment, and/or diagnoses of any left knee disability or any left knee disability resulting from a left knee injury in-service, and attempts to obtain treatment records from Camp Lejeune regarding the Veteran's claimed treatment for a left knee injury in-service in 1969 were negative.  Although the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses of a left knee injury in-service, the Board finds the Veteran's statements of in-service left knee injury consistent and credible with his service. 

However, on review of the record, the Board finds that service connection for residuals of a left knee injury is not warranted.  In this regard, although the Veteran has current left knee disability and his statements of in-service left knee injury consistent and credible with his service, there is also no probative and positive medical nexus evidence revealing a relationship between the Veteran's current left knee disability and his service.  In fact, the record contains a negative nexus opinion, and the Veteran has offered no nexus opinion to the contrary.  In this regard, the Veteran underwent a compensation and pension (C&P) examination at the Beckley VAMC on October 2009 regarding the extent and etiology of his left knee disability.  Upon physical examination, the examiner assessed degenerative joint disease of the left knee with status-post arthrotomy.  See October 2009 VA Joints Examination Report.  After noting the Veteran's medical history and reviewing the Veteran's claims folder, including his STRs and post-service treatment records, the examiner opined that "[t]he Veteran's current diagnosis of left knee condition is not caused by or related to service" and "also is not caused by or related to his manifest[ation] during active service or within the initial post-service year of service."  The examiner based his opinion on the lack of any complaints or treatment of his left knee until 1978 and the lack of any documented left knee injury in-service to include a March 1970 separation examination that "does not reveal any kind of left knee condition or pain."  See October 2009 VA Joints Examination Report. 

There is also no evidence of arthritis of the left knee within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In fact, post-service, the first indication of any complaints, treatment, or diagnoses of any left knee disability is reflected in a May 1978 Report of Operation and Discharge Summary from Princeton Community Hospital, dated approximately eight years post-service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's lack of any complaints regarding his left knee upon discharge from service (see March 1970 Separation Examination Report), along with the first evidence of any left knee disability being many years later (see May 1978 Report of Operation and Discharge Summary from Princeton Community Hospital, dated approximately eight years post-service), constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service). 
The Board also finds that although the Veteran reported that he has suffered from left knee pain ever since his in-service injury (see October 2003 "Statement in Support of Claim," VA Form 21-4138), service connection under such theory is not warranted.  See 38 C.F.R. § 3.303(b).   In this regard, the Veteran is competent to testify as to continuity of his left knee symptoms.  However, the Board finds the Veteran's credibility lacking as to his report of continuity of symptomatology because he did not report any left knee symptomatology until 1978, at which time he claimed pain in the left lateral knee with a tear of the lateral meniscus; symptomatology reported many years after his discharge from service.  See May 1978 Report of Operation and Discharge Summary from Princeton Community Hospital.  The Board assigns greater probative value on what the claimant told a treating physician in 1978 rather than on a later assertion of continuity of symptomatology made in connection with a claim for disability benefits.  Absent a finding of a relationship between the Veteran's left knee disability and his service or continuity of symptomatology related to service, there is no basis to grant service connection.

Additionally, the Board notes that the Veteran and his wife have contended on his behalf that his left knee disability is related to his military service, specifically his left knee injury.  The Veteran and those witnessing his pain first-hand are competent to report his symptomatology and/or injury during service and post-service.  However, such statements are not credible because, as discussed above, review of the evidence of record reveals that the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses of any left knee disability resulting from a left knee injury in-service, and review of the evidence of record also reveals that the Veteran did not seek treatment for his left knee complaints until many years 






(CONTINUED ON NEXT PAGE)


after service.  In addition, significantly, the October 2009 VA examiner provided a negative nexus opinion regarding the Veteran's left knee disability and his service.

Based on the foregoing, the Board concludes that residuals of a left knee injury were not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for residuals of a left knee injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


